JUSTICE HOOD,
concurring in the judgment.
24 I agree with the result in this case, but I cannot join the majority opinion. I respectfully disagree with the majority's decision to expound on issues that, by its admission, are "not squarely before us"-presumably because neither party asks us to decide them. Maj. op. I 18.
125 Rather than simply decide whether Sanchez received an adequate Miranda advisement, the majority announces that "Miranda v. Arizona does not require that a suspect be advised of or understand that he will not ultimately bear any liability for the cost of an attorney appointed to assist him during custodial interrogation." Id. at T4 2, 283.
26 If that means that Miranda does not require an advisement conveying the right to court-appointed counsel-regardless of an ability to pay-it's wrong. "[I]t is necessary to warn [the defendant] not only that he has the right to consult with an attorney, but also that if he is indigent a lawyer will be appointed to represent him." Miranda v. Arizona, 384 U.S. 436, 473, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). Without that additional warning, the right to counsel becomes "hollow" because it "would often be understood as meaning only that he can consult with a lawyer if he has one or has the funds to obtain one." Id.
1 27 But if the majority's statement simply means that Mirando does not require-in every case-an advisement that includes the terms "for free," "free of charge," or "at no cost," I agree. As the majority notes, Miranda requires "no talismanic incantation." California v. Prysock, 453 U.S. 355, 359, 101 S.Ct. 2806, 69 L.Ed.2d 696 (1981). It simply requires an "effective and express explanation" of a suspect's rights, including an indigent's right to an attorney "if he cannot afford" one. Miranda, 384 U.S. at 473, 479, 86 S.Ct. 1602. "The inquiry is simply whether the warnings reasonably 'conve[y] to [a suspect] his rights as required by Miranda. " Duckworth v. Eagan, 492 U.S. 195, 203, 109 S.Ct. 2875, 106 L.Ed.2d 166 (1989) (alteration in original) (quoting Prysock, 453 U.S. at 359, 101 S.Ct. 2806).
128 So, to comply, law enforcement may quote Miranda verbatim, or may explain the right to have a lawyer appointed "at no cost," Prysock, 453 U.S. at 361, 101 S.Ct. 2806, or may tell a suspect that an attorney will be appointed "free of charge," People v. Aguilar-Ramos, 86 P.3d 397, 400 (Colo.2004). What matters is that the Miranda advisement or its "fully effective equivalent" adequately conveys the right to have court-appointed counsel present during custodial interrogation. Miranda, 384 U.S. at 476, 86 S.Ct. 1602.
129 The majority acknowledges these cases and even quotes relevant parts of them. But instead of analyzing this case under those principles, the majority chooses to discuss whether Sanchez is "constitutionally entitled to the assistance of counsel without incurring any future financial obligation." Maj. op. I 18. He doesn't argue that he is. He simply argues that the Miranda advisement was inadequate because it did not convey his right to court-appointed counsel. And I agree with the majority that his argument fails for a simple reason: Sanchez received the fully effective equivalent of a Mi-*262ramda advisement. He was told that an attorney would be "appointed" for him if he did not have the "means."
T30 The majority's decision to conflate a right "clearly required by Miranda" (advising a suspect of his right to court-appointed counsel if he is indigent), with a right whose existence it claims is "far from clear" (an "additional advisement that an attorney will be appointed free of charge" without the possibility of any subsequent request for reimbursement), serves only to unnecessarily complicate what would otherwise be a relatively straightforward analysis. See id. at 11 18-19.
[ 31 For these reasons, I do not join what I consider to be the majority's dicta regarding whether a suspect might bear any liability for the cost of an attorney appointed to assist him during custodial interrogation. Therefore, I concur only in the judgment of the court.
I am authorized to state that JUSTICE HOBBS and JUSTICE MARQUEZ join in the concurrence in the judgment.